           Case 20-03196 Document 21 Filed in TXSB on 07/31/20 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                   )
In re:                                                             )    Chapter 11
                                                                   )
WHITING PETROLEUM CORPORATION, et al.,1                            )    Case No. 20-20-32021 (DRJ)
                    Debtors.                                       )    (Jointly Administered)
                                                                   )
                                                                   )    Chapter 11
WHITING OIL AND GAS CORPORATION,                                   )    Adversary Proceeding
                     Plaintiff,                                    )    No. 20-3196 (DRJ)
                                                                   )
         v.                                                        )
                                                                   )
BNN WESTERN, LLC,                                                  )
                                     Defendant.                    )
                                                                   )

    WHITING’S OBJECTIONS TO EVIDENCE SUBMITTED WITH BNN WESTERN’S
         RESPONSE TO WHITING’S MOTION FOR SUMMARY JUDGMENT

         On June 22, 2020, Whiting Oil & Gas Corporation (“Whiting”) filed its Motion for

Summary Judgment (Dkt. No. 4, the “Motion”) in this docket. On July 24, 2020, BNN Western,

LLC (“BNN”) filed its Response to Whiting’s Motion for Summary Judgment and Cross-Motion

for Summary Judgment (Dkt. No. 18, the “Response”). Now, Whiting objects to inadmissible

evidence in the Response and moves to strike those exhibits. Whiting shows:

         Evidence attached to BNN’s Response is inadmissible. Whiting requests that the Court

sustain its objections to exhibits B, C, and D of BNN’s Response and strike the evidence

complained of for the purpose of determining the Motion.




1
     The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
     Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and
     Whiting Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite
     4700, Denver, Colorado 80203.


WHITING’S OBJECTIONS TO EVIDENCE ATTACHED TO BNN’S RESPONSE                                                   PAGE 1
26437546v.2
         Case 20-03196 Document 21 Filed in TXSB on 07/31/20 Page 2 of 3




        In response to a motion for summary judgment, the opposing party must come forward

with “competent evidence” to support its response. Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992). Evidence that is “inadmissible will not be considered on a motion for summary

judgment because it would not establish a genuine issue of material fact if offered at trial.”

Geiserman v. MacDonald, 893 F.2d 787, 793 (5th Cir. 1990) (citing 10A Wright & Miller, Federal

Practice and Procedure § 2727 at 156 (1983)); see also Fed. R. Civ. P. 56(c)(2) and (c)(4)

(requiring that facts cited in a summary judgment pleading be supported by admissible evidence).

        Whiting objects to exhibits B, C, and D of BNN’s Response. Exhibit B is a purported copy

of a License to Use Easements. Exhibit C is a purported copy of an Assignment Agreement.

Exhibit D is a purported copy of a Sale Agreement.

        Whiting objects to exhibits B, C, and D on the ground that they are not authenticated

pursuant to Article IX of the Federal Rules of Evidence. Authentication is a condition precedent

to admissibility, which requires “evidence sufficient to support a finding that the matter in question

is what its proponent claims.” Fed. R. Evid. 901(a). If evidence is not authenticated, “it lacks

relevance under FRE 401 and is subject to exclusion…” Christopher B. Mueller & Laird C.

Kirkpatrick, Evidence § 9.1 (3rd ed. 2003).

        First, Exhibits B, C, and D are not authenticated, and BNN failed to provide any evidence

to demonstrate their authenticity. Second, while the documents have a bar code and refer to the

name of a public office, they are not certified copies of public records. To satisfy Federal Rule of

Evidence 902(4), they must be certified as correct by the custodian or another person authorized

to make the certification or include a seal and signature as required by Rule 902(1). See Fed. R.

Evid. 902(4). Since exhibits B, C, and D are not authenticated by a declarant and are not certified

copies of public records, they are inadmissible, irrelevant, and should not be considered in



WHITING’S OBJECTIONS TO EVIDENCE ATTACHED TO BNN’S RESPONSE                                   PAGE 2
26437546v.2
         Case 20-03196 Document 21 Filed in TXSB on 07/31/20 Page 3 of 3




determining the Motion, Response, or BNN’s cross-motion for summary judgment. Finally, the

allegation that these exhibits allegedly reflect agreements between BNN and Whiting does not

resolve the authentication objection. See Kepner-Tregoe, Inc. v. Leadership Software, Inc., 12

F.3d 527, 540 (5th Cir. 1994) (even if a document constitutes an operative fact a party must still

authenticate it).

        Whiting requests that the Court sustain its objections to exhibits B, C, and D and strike

those exhibits from the summary judgment record.

                                   Houston, Texas

                                   July 31, 2020

                                   /s/ Matthew D. Cavenaugh
                                   JACKSON WALKER L.L.P.
                                   Matthew D. Cavenaugh (TX Bar No. 24062656)
                                   Elizabeth C. Freeman (TX Bar No. 24009222)
                                   Amy L. Baird (TX Bar No. 24044090)
                                   Richard A. Howell (TX Bar No. 24056674)
                                   Vienna F. Anaya (TX Bar No. 24091225)
                                   1401 McKinney Street, Suite 1900
                                   Houston, Texas 77010
                                   Telephone:     (713) 752-4200
                                   Facsimile:     (713) 752-4221

                                   Email: mcavenaugh@jw.com
                                          efreeman@jw.com
                                          abaird@jw.com
                                          rahowell@jw.com
                                          vanaya@jw.com


                                CERTIFICATE OF SERVICE

        I certify that on July 31, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh



WHITING’S OBJECTIONS TO EVIDENCE ATTACHED TO BNN’S RESPONSE                                PAGE 3
26437546v.2
